Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	Information Disclosure Statement
2. 	The Information Disclosure Statements submitted on 06 April 2021 have been considered by the Examiner. 

Claim Objections
3. 	Claim 15 is objected to because of the following informalities.  
	Claim 15, line 9: The Examiner suggests changing “determine heartbeat cycle data” to “determine final heartbeat cycle data”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5. 	Claims 1-5, 8-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2021/0022633 A1) in view of Ferber et al. (US 2018/0085040 A1).
Regarding claim 1, Ma teaches a method ([abstract]), comprising: 
receiving, by a device (the computing device 200 comprises a user terminal 160, server 120, and storage device 130 [0045, 0047, FIGS. 1-2]), raw heartbeat data from a multispectral sensor device (the ECG Machine 110 is a multi-parameter monitor that is configured to obtain an original or raw ECG signal from the patient [0039, 0054]. Specifically, the ECG signal is composed of heartbeats [0039, 0057, 0099]. Furthermore, the original ECG signals are communicated to the user terminal 160 and the storage device 130 via the wireless network 150 [0045, 0054]); 
identifying, by the device and based on the raw heartbeat data, a plurality of feature vectors (the original ECG signals are further processed by storage device 130 of the computing device 200 ([0047, 0054]. Specifically, a feature extracting module 420 is used to obtain a plurality of feature vectors from the ECG signal [0055, 0063-0064]);
 identifying, by the device, one or more selected feature vectors, from the plurality of feature vectors (the computing device 200 has a processor 220 that selects feature vectors from the plurality of feature vectors [0113]. Specifically, the processor 220 uses a decision tree or trained prediction model 430 to select “m” feature vectors from the plurality of “M” feature vectors [0057, 0113]); 
determining by the device, final heartbeat cycle data based on the one or more selected feature vectors (the final heartbeat cycle data is considered to be incorporated within the output of the trained prediction model 430 [0057, 0113]. Specifically, the trained prediction model utilizes the selected “m” feature vectors to output an arrhythmia type that is associated with the ECG signal [0057, 0113]. The Examiner respectfully submits that the feature vectors are configured to decompose the ECG signal into one or more layers which are analyzed to diagnose an arrhythmia [0063, 0097-0099]. This decomposed signal is interpreted as the final heartbeat cycle data, as it used to diagnose an arrhythmia); and
providing, by the device, information associated with the final heartbeat cycle data (an arrhythmia may be associated with ECG signal [0057, 0113]).
Ma does not explicitly teach identifying the one or more selected feature vectors based on a plurality of squares of correlation coefficients associated with the plurality of feature vectors.  
Ferber is analogous to Ma, as they both teach devices that monitor a user’s cardiac parameters (heart rate [0008, 0114, 0130, 0180]). 
Ferber teaches identifying the one or more selected feature vectors based on a plurality of squares of correlation coefficients associated with the plurality of feature vectors (the selection module 1708 uses a decision tree to select feature vectors that will give the best outcome based on the target values [0362, 0364, 0366]. Specifically, the decision tree selects the feature vectors by using r-squared [0366]. The Examiner respectfully submits that r-squared is considered to be equivalent to the squares of correlation coefficient). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Ma’s feature vectors to be selected using the squares of correlation coefficient, as taught by Ferber. The advantage of such modification will provide an accurate process for detecting blood and cardiac parameters (see paragraph [0362, 0364, 0366] by Ferber). 
Regarding claim 2, Ma teaches wherein the multispectral sensor device is positioned relative to a skin surface of a subject (ECG machine 110 is attached to the skin of the subject [0039]). 
Regarding claim 3, Ma teaches wherein the device is integrated with the multispectral sensor device in a same housing (the computing device 200 may implement any component of the system 100, such that a single device is shown for convenience purposes [0047]. In other words, the ECG machine 110 and computing 200 can be integrated into a single device [0047]).
Regarding claim 4, Ma teaches wherein the device is remotely located from the multispectral sensor device (the computing device 200 comprises the user terminal 160, server 120, and storage device 130 [0045, 0047, FIGS. 1-2]. Specifically, the user terminal 160, server 120, and storage device 130 are remote from the ECG machine 110 [0040, 0045, 0047, FIG. 1]). 
Regarding claim 5, Ferber teaches wherein a feature vector, of the one or more selected feature vectors, corresponds to a wavelength channel (the vector features are extracted from a wave of a subset of waves [0241-0244]).
Regarding claim 8, Ma teaches a device (the computing device 200 comprises a user terminal 160, server 120, and storage device 130 [0045, 0047, FIGS. 1-2]. Furthermore, the computing device 200 may be implemented with any component of the system 100, such as the ECG machine 110 [0038, 0047, 0054]), comprising: 
one or more memories (the computing device 200 comprises a read-only memory (ROM) 230 [0049]. Furthermore, the storage device 130 also contains a memory [0042]); and 
one or more processors, coupled to the one or more memories (the computer device 200 comprises a processor 220 [0049]), configured to: 
identify, based on raw heartbeat data, a plurality of feature vectors (the original ECG signals are further processed by read-only memory 230 and/or the storage device 130 [0047, 0054]. Furthermore, the processor 220 utilizes a feature extracting module 420 to obtain a plurality of feature vectors from the ECG signal [0055, 0063-0064]);
identifying one or more selected feature vectors, from the plurality of feature vectors (the processor 220 selects the feature vectors from the plurality of feature vectors [0113]. Specifically, the processor 220 uses a decision tree or trained prediction model 430 to select “m” feature vectors from the plurality of “M” feature vectors [0057, 0113]); 
determining final heartbeat cycle data based on the one or more selected feature vectors (the final heartbeat cycle data is considered to be incorporated within the output of the trained prediction model 430 [0057, 0113]. Specifically, the trained prediction model utilizes the selected “m” feature vectors to output an arrhythmia type that is associated with the ECG signal [0057, 0113]. The Examiner respectfully submits that the feature vectors are configured to decompose the ECG signal into one or more layers which are analyzed to diagnose an arrhythmia [0063, 0097-0099]. This decomposed signal is interpreted as the final heartbeat cycle data, as it used to diagnose an arrhythmia); and 
provide information associated with the final heartbeat cycle data (an arrhythmia may be associated with ECG signal [0057, 0113]).
Ma does not explicitly teach identifying the one or more selected feature vectors based on a plurality of squares of correlation coefficients associated with the plurality of feature vectors.  
Ferber is analogous to Ma, as they both teach devices that monitor a user’s cardiac parameters ([0008, 0114, 0130, 0180]). 
Ferber teaches identifying the one or more selected feature vectors based on a plurality of squares of correlation coefficients associated with the plurality of feature vectors (the selection module 1708 uses a decision tree to select feature vectors that will give the best outcome based on the target values [0362, 0364, 0366]. Specifically, the decision tree selects the feature vectors by using r-squared [0366]. The Examiner respectfully submits that r-squared is considered to be equivalent to the squares of correlation coefficient). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Ma’s feature vectors to be selected using the squares of correlation coefficient, as taught by Ferber. The advantage of such modification will provide an accurate process for detecting blood and cardiac parameters (see paragraph [0362, 0364, 0366] by Ferber). 
Regarding claim 9, Ma teaches wherein the one or more processors are further configured to:28PATENTDocket No. 0099-0214C1 
receive raw heartbeat data from a multispectral sensor device that is positioned relative to a skin surface of a subject (the ECG Machine 110 is a multi-parameter monitor that is configured to obtain an original or raw ECG signal from the patient’s skin [0039, 0054]. Specifically, the ECG signal is composed of heartbeats [0039, 0057, 0099]. Furthermore, the original ECG signals are communicated to the processor 220 [0062]).
Regarding claim 10, Ma teaches wherein the one or more processors are further configured to: 
receive raw heartbeat data from a multispectral sensor device that is integrated with the device in a same housing (the computing device 200 may implement any component of the system 100, such that a single device is shown for convenience purposes [0047]. In other words, the ECG machine 110 and computing 200 can be integrated into a single device [0047]. Specifically, the ECG Machine 110 is a multi-parameter monitor that is configured to obtain an original or raw ECG signal from the patient [0039, 0054]. The Examiner respectfully submits that the ECG signal is composed of heartbeats [0039, 0057, 0099]).
Regarding claim 11, Ma teaches wherein the one or more processors are further configured to: 
receive raw heartbeat data from a multispectral sensor device that is remotely located from the device (the computing device 200 comprises the user terminal 160, server 120, and storage device 130 [0045, 0047, FIGS. 1-2]. Specifically, the user terminal 160, server 120, and storage device 130 receive ECG signals wirelessly or remotely from the ECG machine 110 [0040, 0045, 0047, FIG. 1]. Furthermore, the entire computing device 200 may receive data via network communications [0049]). 
Regarding claim 12, Ferber teaches wherein a feature vector, of the one or more selected feature vectors, corresponds to a wavelength channel (the vector features are extracted from a wave of a subset of waves [0241-0244]).
Regarding claim 19, Ma teaches the non-transitory computer-readable medium of claim 15. Ma does not explicitly teach wherein a feature vector, of the one or more selected feature vectors, corresponds to a wavelength channel.
The prior art by Ferber is analogous to Ma, as they both teach devices that monitor a user’s cardiac parameters (heart rate [0008, 0114, 0130, 0180]). 
Ferber teaches wherein a feature vector, of the one or more selected feature vectors, corresponds to a wavelength channel (the vector features are extracted from a wave of a subset of waves [0241-0244]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Ma’s feature vectors to correspond to a wavelength channel, as taught by Ferber. The advantage of such modification will allow the device to analyze feature vector values at different location points of a particular wave (see paragraphs [0241-0244] by Ferber). 

Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claims 15-18 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Ma et al. 
Regarding claim 15, Ma teaches a non-transitory computer-readable medium storing a set of instructions (the computing device 200 comprises instructions stored in a non-transitory computer-readable medium or ROM 230 that is executed by the processor 220 [0049]), the set of instructions comprising:
 one or more instructions that, when executed by one or more processors of a device (the computing device 200 comprises instructions stored in a non-transitory computer-readable medium that is executed by the processor 220 [0049]), cause the device to:
 receive raw heartbeat data from a multispectral sensor device (the ECG Machine 110 is a multi-parameter monitor that is configured to obtain an original or raw ECG signal from the patient’s skin [0039, 0054]. Specifically, the ECG signal is composed of heartbeats [0039, 0057, 0099]. Furthermore, the original ECG signals are communicated to the processor 220 of the computing device 200 [0062]); 
identify, based on the raw heartbeat data, a plurality of feature vectors (the original ECG signals are processed by ROM 230 ([0047, 0054]. Furthermore, the processor 220 utilizes a feature extracting module 420 to obtain a plurality of feature vectors from the ECG signal [0055, 0063-0064]); 
identify one or more selected feature vectors, from the plurality of feature vectors, based on the plurality of feature vectors (the processor 220 selects the feature vectors from the plurality of feature vectors [0113]. Specifically, the processor 220 uses a decision tree or trained prediction model 430 to select “m” feature vectors from the plurality of “M” feature vectors [0057, 0113]); 
determine heartbeat cycle data, based on the one or more selected feature vectors (the final heartbeat cycle data is considered to be incorporated within the output of the trained prediction model 430 [0057, 0113]. Specifically, the trained prediction model utilizes the selected “m” feature vectors to output an arrhythmia type that is associated with the ECG signal [0057, 0113]. The Examiner respectfully submits that the feature vectors are configured to decompose the ECG signal into one or more layers which are analyzed to diagnose an arrhythmia [0063, 0097-0099]. This decomposed signal is interpreted as the final heartbeat cycle data, as it used to diagnose an arrhythmia); and 
provide information associated with the final heartbeat cycle data (an arrhythmia may be associated with ECG signal [0057, 0113]).
Regarding claim 16, Ma teaches wherein the multispectral sensor device is positioned relative to a skin surface of a subject (the ECG machine 110 is attached to the skin of the subject [0039]). 
Regarding claim 17, Ma teaches wherein the device is integrated with the multispectral sensor device in a same housing (the computing device 200 may implement any component of the system 100, such that a single device is shown for convenience purposes [0047]. In other words, the ECG machine 110 and computing 200 can be integrated into a single device [0047]). 
Regarding claim 18, Ma teaches wherein the device is remotely located from the multispectral sensor device (the computing device 200 comprises the user terminal 160, server 120, and storage device 130 [0045, 0047, FIGS. 1-2]. Specifically, the user terminal 160, server 120, and storage device 130 receive ECG signals wirelessly or remotely from the ECG machine 110 [0040, 0045, 0047, FIG. 1]. Furthermore, the entire computing device 200 may receive data via network communications [0049]). 

Double Patenting
8. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, 12-15, and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-10, 12, 15-17, and 19 of U.S. Patent No. 11,000,198 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a device configured to obtain raw heartbeat data and identify a plurality of feature vectors based on the raw heartbeat data. Specifically, both sets of claims recite the device being configured to identify one or more selected feature vectors based on a plurality of squares of correlation coefficients associated with the plurality of feature vectors. Furthermore, both sets of claims recite the device being configured to generate the heartbeat cycle data based on the feature vectors. However, U.S. Patent No. 11,000,198 B2 goes even further to recite the device being configured to correct any gaps within the heartbeat cycle data. The Examiner respectfully submits that both sets of claims recite the device being configured to provide information or vital signs that are associated with the heartbeat cycle data. 
Although not exhaustive, a brief matching of the pending claims with those of U.S. Patent No. 11,000,198 B2 is provided below.
U. S. Application No. 17/301,521
U.S. Patent No. 11,000,198 B2
1
1-3, 8-10, 15-17
5
1, 8, 15
6
1, 5, 8, 12, 15, 19
7
5, 12, 19
8
1-3, 8-10, 15-17
12
1, 8, 15
13
1, 5, 8, 12, 15, 19
14
5, 12, 19
15
1-3, 8-10, 15-17
19
1, 8, 15
20
1, 5, 8, 12, 15, 19


Allowable Subject Matter
9. 	Claims 6-7, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejections noted above were overcome.
The following is a statement of reasons for the indication of allowable subject matter: The Examiner has provided an explanation below that describes how the prior art of record fails to suggests the corresponding claims. 
Regarding claims 6, 13, and 20, Ma in view of Ferber suggests the method of claim 1, the device of claim 8, and the non-transitory computer readable medium of claim 15. Ferber teaches the vector selection based on the plurality of squares of squares of correlation coefficients (the selection module 1708 uses a decision tree to select feature vectors that will give the best outcome based on the target values [0362, 0364, 0366]. Specifically, the decision tree selects the feature vectors by using r-square [0366]. The Examiner respectfully submits that r-squared is considered to be equivalent to the squares of correlation coefficient). 
However, Ma and Ferber do not explicitly teach wherein a square of correlation coefficients, of the plurality of squares of correlation coefficients, is associated with a pair of the plurality of feature vectors. The Examiner respectfully submits that this limitation was allowable in the parent application 16/210,740 and still remains allowable within this application. 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Regarding claims 7 and 14, Ma in view of Ferber suggests the method of claim 1 and the device of claim 8. Ferber teaches the identification of vectors based on the plurality of squares of squares of correlation coefficients (the selection module 1708 uses a decision tree to select feature vectors that will give the best outcome based on the target values [0362, 0364, 0366]. Specifically, the decision tree selects the feature vectors by using r-squared [0366]. The Examiner respectfully submits that r-squared is considered to be equivalent to the squares of correlation coefficient).
However, Ma and Ferber do not explicitly teach identifying the one or more selected feature vectors, from the plurality of feature vectors, that correspond to a set of squares, of the plurality of squares of correlation coefficients, that satisfy a threshold.
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest the recited claim limitation. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 

Statement on Communication via Internet
10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        /ANKIT D TEJANI/Primary Examiner, Art Unit 3792